FILED
                           NOT FOR PUBLICATION                                NOV 14 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-50443

              Plaintiff - Appellee,              D.C. No. 2:10-CR-00525-GHK-1

  v.
                                                 MEMORANDUM*
JESUS ARREDONDO-MARTINEZ,
AKA Jesus Arredondo,

              Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                  George H. King, Chief District Judge, Presiding

                          Submitted November 9, 2012**
                              Pasadena, California

Before: D.W. NELSON and O’SCANNLAIN, Circuit Judges, and SINGLETON,
Senior District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable James K. Singleton, Senior District Judge for the U.S.
District Court for Alaska, sitting by designation.
      Appellant Jesus Arredondo-Martinez appeals his conviction for illegal

reentry after removal in violation of 8 U.S.C. § 1326. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      Arredondo-Martinez attempted to reenter the United States from Mexico in

2000 and 2002. On both occasions he was removed on an expedited basis pursuant

to 8 U.S.C. § 1225(b)(1). He now collaterally attacks those removal orders on the

grounds that they deprived him of due process.

      Arredondo-Martinez’s collateral challenges can succeed “only if he is able to

demonstrate that: (1) his due process rights were violated by defects in his

underlying deportation proceeding[s], and (2) he suffered prejudice as a result of

the defects.” United States v. Garcia-Martinez, 228 F.3d 956, 960 (9th Cir. 2000)

(internal quotation marks omitted).

      Even if Arredondo-Martinez could show that his due process rights were

violated, he cannot show prejudice. Because Arredondo-Martinez attempted to

enter the country using an invalidated resident alien card in 2000 and a false birth

certificate in 2002, he cannot show that it is “plausible” that the immigration

officer would have exercised his discretion to allow him to withdraw his

applications for admission but for the violations of due process. See United States

v. Barajas-Alvarado, 655 F.3d 1077, 1090–91 (9th Cir. 2011).


                                          2
      Because Arredondo-Martinez has failed to show that the predicate expedited

removal orders were invalid, we need not decide whether his 1996 conviction

under California Penal Code § 261.5(c) was an aggravated felony.

      AFFIRMED.




                                       3